THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   The State, Petitioner,

   v.

   Frederick Scott Pfeiffer, Respondent.

   Appellate Case No. 2018-001153



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal From Pickens County
          J. Cordell Maddox Jr., Circuit Court Judge


                    Opinion No. 27891
          Heard March 6, 2019 – Filed May 29, 2019


                            REVERSED


   Attorney General Alan Wilson, Senior Assistant Deputy
   Attorney General S. Creighton Waters, and Senior
   Assistant Attorney General Brian T. Petrano, all of
   Columbia, for Petitioner.

   Ralph Gleaton, of Gleaton Law Firm, PC, and William
   G. Yarborough III, of William G. Yarborough III,
   Attorney at Law, both of Greenville, for Respondent.
JUSTICE KITTREDGE: The State's appeal from the grant of Frederick Scott
Pfeiffer's second Rule 29(a), SCRCrimP, motion presents the following question:
after the disposition of an initial Rule 29(a) motion, and more than ten days after
imposition of the sentence, does the trial court have jurisdiction to hear a second
Rule 29(a) motion? We answer the question by holding the trial court lacks
jurisdiction to hear a second Rule 29(a) motion, unless the second motion
challenges something that was altered from the original sentence as a result of the
initial Rule 29(a) motion.

                                           I.
On September 18, 2013, Pfeiffer pled guilty to criminal conspiracy and two counts
of securities fraud. The State and Pfeiffer entered into a negotiated plea. It is
uncontested that the trial court sentenced Pfeiffer in accordance with the negotiated
plea agreement.

A dispute quickly arose with the South Carolina Department of Correction's
interpretation of the sentencing sheets. To resolve any confusion, Pfeiffer timely
filed his first Rule 29(a) motion to correct the clerical errors, which resulted in an
October 8, 2013 hearing. Without objection, the trial court entered an amended
sentence clarifying the sentencing sheets. The "amended sentence" did not
substantively alter the original sentence; the amended sentencing sheets merely
removed any concern the Department of Corrections had with interpreting the
original sentence.

Additionally, also on October 8, 2013, Pfeiffer's codefendant was sentenced.
Pfeiffer believed his sentence was unduly harsh in comparison to his codefendant's
sentence. As a result, on October 17, twenty-nine days after the original sentence,
Pfeiffer filed a second Rule 29(a) motion seeking a reduced sentence based on the
codefendant's lighter sentence. As noted, there has never been any suggestion
Pfeiffer's original sentence was contrary to the negotiated plea agreement. Rather,
the negotiated plea specifically allowed the State to control the order and timing of
Pfeiffer and his codefendant's pleas and sentencing proceedings. Specifically, the
plea agreement provided that the "State retain[ed] the right to call the order of plea
and/or sentencing for Mr. Pfeiffer and any codefendant."

The State argued that Pfeiffer's second motion was untimely because more than ten
days had elapsed since the original sentencing and the second motion was in no
manner related to the first. The trial court, however, found the motion was timely,
and granted Pfeiffer's second motion by reducing his sentence. The court of
appeals affirmed, and we granted the State's petition for writ of certiorari. See
State v. Pfeiffer, Op. No. 2018-UP-130 (S.C. Ct. App. filed Mar. 28, 2018).

                                          II.
We find the second Rule 29(a) motion was untimely. In a criminal case, once the
term of court ends, the trial court lacks jurisdiction to consider additional matters
unless a party files a timely post-trial motion. State v. Campbell, 376 S.C. 212,
215–16, 656 S.E.2d 371, 373 (2008). Rule 29(a), SCRCrimP, provides that a post-
trial motion "shall be made within ten (10) days after the imposition of the
sentence." Successive Rule 29(a) motions are generally not permitted. However,
where a second Rule 29(a) motion is related to the disposition of the first Rule
29(a) motion, the trial court retains authority to hear and dispose of the subsequent
motion, provided the subsequent motion is filed within ten days of the disposition
of the prior post-trial motion. That did not occur here. Cf. Elam v. S.C. Dep't of
Transp., 361 S.C. 9, 15, 602 S.E.2d 772, 775 (2004) ("[A] second motion for
reconsideration . . . is appropriate only if it challenges something that was altered
from the original judgement as a result of the initial motion for reconsideration."
(discussing Coward Hund Constr. Co. v. Ball Corp., 336 S.C. 1, 3–4, 518 S.E.2d
56, 58 (Ct. App. 1999))).

Because Pfeiffer's second Rule 29(a) post-trial motion was in no manner related to
the first Rule 29(a) motion, the trial court lacked jurisdiction to hear the second
motion.1 The original sentence, as clerically amended on October 8, 2013, is
reinstated.

1
  We find manifestly without merit Pfeiffer's argument that the State waived its
right to appeal due to the existence of an appeal waiver clause concerning Pfeiffer
in the negotiated plea agreement. The negotiated plea deal contained an appeal
waiver clause, providing that "Mr. Pfeiffer hereby waives any entitlement to and
agrees never to pursue . . . any and all other methods of direct or collateral review
of these convictions and sentences." See United States v. Guevara, 941 F.2d 1299,
1299–300 (4th Cir. 1991) (holding the Government was precluded from appealing
a sentence where the defendant explicitly waived his right to appeal); Spoone v.
State, 379 S.C. 138, 142, 665 S.E.2d 605, 607 (2008) (finding this Court generally
follows federal precedent as it pertains to plea agreements). Assuming the appeal
waiver clause applies to the State, a waiver of appeal cannot reach the
circumstances presented in this case, with the trial court attempting to exercise
jurisdiction where there was no jurisdiction. Campbell, 376 S.C. at 215, 656
S.E.2d at 373 (finding a trial court loses jurisdiction at the end of a criminal case).
REVERSED.

BEATTY, C.J., HEARN, JAMES, JJ., and Acting Justice James E. Lockemy,
concur.




The second Rule 29(a) motion was, therefore, outside the scope of the negotiated
agreement. Moreover, as stated, the negotiated plea agreement expressly
authorized the State "to call the order of plea and/or sentencing for Mr. Pfeiffer and
any codefendant." See United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir.
2004) (finding a court will not enforce waivers of appellate rights beyond the scope
of the agreement).